Opinion
Per Curiam,
Relator’s petition for a writ of habeas corpus was dismissed without a hearing. Although he signed a statement in which he admitted that he understood the charges against him, had no defense to the charges against him, and had been offered but refused counsel, there is nothing else in the record to show that he intelligently and willingly waived his constitutional right to counsel. Under our decision in Commonwealth ex rel. Ross v. Botula, 206 Pa. Superior Ct. 1, 211 A. 2d 42, the order of the Court of Common Pleas of Fayette County is reversed and the record is remanded to that court with directions to hold a hearing on the petition.
Eevin, P. J., dissents because the relator signed an express waiver of counsel.